          Case 1:17-cv-09554-AKH Document 350 Filed 07/13/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 LOUISETTE GEISS, et al.,                                       :
                                                                :   ORDER REGULATING
                                         Plaintiffs,            :   PROCEEDINGS
              v.                                                :
                                                                :   17 Cv. 9554 (AKH)
 THE WEINSTEIN COMPANY HOLDINGS LLC, :
 et al.,                                                        :
                                                                :
                                          Defendants.           :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The Court is in receipt of briefs in support of and in opposition to the motion for

preliminary approval, ECF No. 333, which is scheduled to be heard during a telephonic

proceeding tomorrow, July 14, 2020, at 10:00 a.m., see ECF No. 335. The order and time limits

for speakers at tomorrow’s hearing will be as follows:

                     1. Elizabeth A. Fegan and Steve W. Berman, on behalf of Plaintiffs Louisette

                          Geiss, Sarah Ann Thomas (a/k/a Sarah Ann Masse), Melissa Thompson,

                          Melissa Sagemiller, Nannette May (f/k/a Nannette Klatt), Katherine

                          Kendall, Caitlin Dulany, Larissa Gomes, and Jill Doe: 15 minutes

                     2. Elior Shiloh, on behalf of Defendant Harvey Weinstein: 5 minutes

                     3. Paul Zumbro, on behalf of The Weinstein Company Holdings LLC: 5

                          minutes

                     4. Sandra Pullman and Louisa Irving, on behalf of the New York State

                          Office of the Attorney General: 5 minutes

                     5. Douglas Wigdor, on behalf of Rowena Chiu, Wedil David, Dominique

                          Huett, Zelda Perkins, Kaja Sokola, and Tarale Wulff: 5 minutes

                     6. John Clune, on behalf of Plaintiff Zoe Brock: 2 minutes
         Case 1:17-cv-09554-AKH Document 350 Filed 07/13/20 Page 2 of 2




                 7. Thomas P. Giuffra, on behalf of Alexandra Canosa: 2 minutes

                 8. John R. Cuti, on behalf of Miriam Haley: 2 minutes

              The above being all who filed papers supporting or objecting to the settlement,

there will be no other speakers. Parties and non-parties are reminded to mute their

telephones unless invited to speak on the record.

              SO ORDERED.

Dated:        July 13, 2020                           /s/ Alvin K. Hellerstein
              New York, New York                    ALVIN K. HELLERSTEIN
                                                    United States District Judge




                                               2
